J-S54030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FRANCIS SHARIDE DINKINS                :
                                        :
                   Appellant            :   No. 282 MDA 2020

           Appeal from the PCRA Order Entered January 29, 2019
   In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0003121-2016

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 FRANCIS SHARIDE DINKINS                :
                                        :
                   Appellant            :   No. 283 MDA 2020

           Appeal from the PCRA Order Entered January 29, 2020
   In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0003454-2016


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                     FILED MARCH 25, 2021

     Francis Sharide Dinkins appeals pro se from the order entered on

January 29, 2020, which dismissed his Post Conviction Relief Act (“PCRA”)

petition. See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     The trial court accurately summarized the facts as follows:

        In the early morning hours of June 10, 2016, [Dinkins]
        attended a party on the 500 block of North Plum Street in
        Lancaster, Pennsylvania. While at the party, [Dinkins] had
J-S54030-20


          a dispute with another attendee. The attendee and four
          others left the party, entered their car parked in the
          driveway, and prepared to leave. [Dinkins] exited the
          house, removed a firearm from his person, and began firing
          at the vehicle and the five occupants. Two of the occupants
          were wounded. Kione White was struck in the right arm and
          right thigh. Ryan Rivera was struck in the left arm. Both
          individuals received emergency medical treatment for the
          gunshot wounds.

          Later the same day, officers reported to 519 East End
          Avenue in Lancaster, Pennsylvania, the residence of
          [Dinkins], to investigate the shooting that took place earlier.
          [Dinkins] was found at the residence with a firearm, which
          was later confirmed to be the firearm used in the earlier
          shooting. Also found at [Dinkins’] residence was
          approximately 162 grams of marijuana, scales for weighing
          the marijuana, and small plastic bags used for packaging
          marijuana for sale. [Dinkins] was then taken into police
          custody.

Trial Court Opinion, filed 6/24/20, at 1-2 (citations to record omitted).

       Dinkins was charged with two counts of Aggravated Assault, four counts

of Recklessly Endangering Another Person, one count of Discharge of a

Firearm into an Occupied Structure, two counts of Persons Not to Possess a

Firearm, one count of Possession with Intent to Deliver, and one count of Use

or Possession of Drug Paraphernalia.1 On February 3, 2017, Dinkins pled guilty

to all eleven counts and, pursuant to the negotiated guilty plea, received an

aggregate sentence of ten to twenty years’ incarceration. Dinkins appealed

and we affirmed his judgment of sentence. Commonwealth v. Dinkins, No.

407 MDA 2017 (Pa.Super. filed June 5, 2018) (unpublished memorandum).
____________________________________________


118 Pa.C.S.A. § 2702(a)(1), 18 Pa.C.S.A. § 2705, 18 Pa.C.S.A. § 2707.1(a),
18 Pa.C.S.A. § 6105(a)(1), 35 P.S. § 780-113(a)(30), and 35 P.S. § 780-
113(a)(32), respectively.

                                           -2-
J-S54030-20



       On August 2, 2019, Dinkins filed a counseled PCRA petition, his first.

Dinkins thereafter filed a motion for a change of appointed counsel. The PCRA

court held a Grazier2 hearing on November 21, 2019, in which Dinkins was

given the choice of either retaining his appointed counsel or waiving his right

to counsel and proceeding pro se. Dinkins requested to proceed pro se and

the court determined that Dinkins knowingly, intelligently, and voluntarily

waived his right to counsel. Dinkins filed an amended PCRA petition, which

was dismissed as meritless. This timely appeal followed.

       Dinkins raises the following issues:

          1. Did the PCRA court err[] in allowing the [trial] court’s
             abuse of [discretion] and err[] in applying the Deadly
             Weapon enhancment [sic] “Used,” which violated the
             Pennsylvania Uniform Firearm Act[?]

          2. Did[] the PCRA [c]ourt err[] in allowing the trial court’s
             abuse of [discretion] in allowing a plea of guilty to a
             sentence based on the mandatory minimum sentencing
             enhancement [42 Pa.C.S.A.] § 9712[?]

          3. Did the [PCRA] court err[] in allowing the [trial] [c]ourt
             to abuse it[s] discretion and err[] in applying the
             mandatory recidivist enhancement under [18 Pa.C.S.A. §
             7508?]

          4. Did the PCRA court err[] in allowing appellate [counsel]
             to be ineffective for failing to raise the ineffectiveness of
             trial counsel for coercing the plea of guilty to an illegal
             sentence[?]

          5. Did the PCRA court err[] in allowing appellate counsel to
             be ineffective for not [raising] the ineffectiveness of trial
             counsel for not objecting to the trial court’s abuse of
             discretion and err[] in allowing a plea of guilty to a
____________________________________________


2   Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa. 1998).

                                           -3-
J-S54030-20


            sentence based on the mandatory minimum sentencing
            enhancement [42 Pa.C.S.A.] § 9712[?]

         6. Did[] the PCRA court err[] in allowing appellate counsel
            to be ineffective for not raising the ineffectiveness of trial
            counsel for not objecting to the trial court’s abuse of
            discretion and err[] in applying the mandatory recidivist
            enhancement under [18 Pa.C.S.A. § 7508?]

         7. Did the [PCRA c]ourt err[] in [allowing] trial counsel to
            be ineffective for coercing a plea of guilty to an illegal
            sentence[?]

         8. Did the PCRA court err[] in allowing trial counsel to be
            [ineffective] for not objecting to trial court’s abuse of
            [discretion] in allowing a plea of guilty to a sentence
            based on the mandatory minimum sentencing
            enhancement [42 Pa.C.S.A.] § 9712[?]

         9. Did the PCRA [c]ourt err[] in allowing trial counsel to be
            ineffective for not objecting to the trial court’s abuse of
            [discretion] and err[] in applying the mandaotry [sic]
            minimum recidivist enahancement [sic] under [18
            Pa.C.S.A. § 7508?]

Dinkins’ Br. at “Issues Presented” (unpaginated) (citations to exhibits

omitted).

      “Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error.” Commonwealth v. Beatty,

207 A.3d 957, 960-61 (Pa.Super. 2019). “We afford the court’s factual

findings deference unless there is no support for them in the certified record.”

Commonwealth v. Greco, 203 A.3d 1120, 1123 (Pa.Super. 2019).

      Preliminarily, we observe that Dinkins’ pro se brief includes rambling

and repetitive discussions that are intermixed among the various issues he



                                       -4-
J-S54030-20



has presented. “Although this Court is willing to liberally construe materials

filed by a pro se litigant, pro se status confers no special benefit upon the

appellant.” Commonwealth v. Adams, 882 A.2d 496, 498 (Pa.Super. 2005)

(citing Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa.Super. 2003)).

“[I]t is an appellant’s duty to present arguments that are sufficiently

developed for our review. The brief must support the claims with pertinent

discussion, with references to the record and with citations to legal

authorities.” Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.Super.

2007), appeal denied, 940 A.2d 362 (Pa. 2008) (internal citations omitted).

“This Court will not act as counsel and will not develop arguments on behalf

of an appellant.” Id. If a deficient brief impedes this Court’s ability to address

any issue on review, “an issue that is not properly briefed in this manner is

considered waived.” Commonwealth v. Gould, 912 A.2d 869, 873

(Pa.Super. 2006).

      To the extent that we are able to discern from his brief, Dinkins’ first

three issues purport to claim that the trial court imposed an excessive

sentence and incorrectly applied sentence enhancements, which implicate the

discretionary aspects of Dinkins’ sentence. See Commonwealth v. Tavarez,

174 A.3d 7, 9-10 (Pa.Super. 2017), appeal denied, 189 A.3d 385 (Pa. 2018);

Commonwealth v. Rhoades, 8 A.3d 912, 915-16 (Pa.Super. 2010);

Commonwealth v. Lutes, 793 A.2d 949, 964 (Pa.Super. 2002).




                                      -5-
J-S54030-20



      A direct challenge to the discretionary aspects of sentencing is not

cognizable under the PCRA. Commonwealth v. Fowler, 930 A.2d 586, 593

(Pa.Super. 2007). The PCRA court properly rejected this claim.

      Dinkins’ remaining issues allege ineffectiveness of trial and appellate

counsel for failing to challenge the discretionary aspects of his sentence.

Dinkins claims that trial counsel was ineffective for failing to file a post-

sentence motion raising the sentencing issues, and that appellate counsel was

ineffective for failing to raise the effectiveness of trial counsel.

      “[C]ounsel is presumed to be effective and the burden of demonstrating

ineffectiveness rests on appellant.” Commonwealth v. Rivera, 10 A.3d

1276, 1279 (Pa.Super. 2010). In order to succeed on a claim that counsel was

ineffective, a petitioner must show that: “(1) his underlying claim is of

arguable merit; (2) counsel had no reasonable basis for his action or inaction;

and (3) the petitioner suffered actual prejudice as a result.” Commonwealth

v. Spotz, 84 A.3d 294, 311 (Pa. 2014).

      Dinkins’ underlying challenge to the discretionary aspects of his

sentence has no merit. Dinkins entered into a negotiated plea agreement and

the trial court entered the agreed-upon sentence. In affirming Dinkins’

judgment of sentence, we stated that “[w]here a defendant enters into a

negotiated plea agreement that includes the terms of the sentence, he[] or

she may not seek a discretionary appeal relating to those agreed-upon terms.”

Dinkins, No. 407 MDA 2017, unpublished memorandum at 9 (citing

Commonwealth v. Brown, 982 A.2d 1017, 1019 (Pa.Super. 2009), appeal

                                       -6-
J-S54030-20



denied, 990 A.2d 726 (Pa. 2010) and Commonwealth v. Dalberto, 648 A.2d

16, 20 (Pa.Super. 1994)). As counsel cannot be ineffective for failing to raise

meritless claims, Dinkins’ ineffectiveness claims fail.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/25/2021




                                      -7-